In The
                               Court of Appeals
                                    For The
                           First District of Texas

                             NO. 01-19-00516-CV

                 CHARLES WAYNE RUSSELL, Appellant
                                V.
                  LORI ELIZABETH RUSSELL, Appellee

                 On Appeal from County Court at Law No. 2
                          Galveston County, Texas
                     Trial Court Cause No. 19-FD-0579

                                       ORDER

      Charles Wayne Russell appealed from a denial of his motion to dismiss a

post-divorce action under the Texas Citizens Participation Act. A panel of this

Court issued a memorandum opinion and judgment on February 6, 2020. The

February 6, 2020 memorandum opinion and judgment are withdrawn and the cause

is reinstated on the Court’s active docket. See Univ. of Tex. Health Sci. Ctr. v.

Gutierrez, 237 S.W.3d 869, 870 (Tex. App.—Houston [1st Dist.] 2007, pet.

denied) (withdrawing opinion and judgment sua sponte within Court’s plenary
power); see also TEX. R. APP. P. 19.1 (“Plenary Power of Courts of Appeals”). The

panel will issue a substitute opinion following this order. The January 21, 2020

submission date remains unchanged.

      It is so ORDERED.

Date: February 25, 2020



                                                 /s/ Justice Sarah Beth Landau____

                                                 Acting Individually